Citation Nr: 1012402	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-33 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and an observer




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1965 to September 1969, including service in 
the coastal waters of the Republic of Vietnam during the 
Vietnam Conflict.  He died in January 2004; at the time of 
his death, he was not receiving VA benefits.  The appellant 
is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware.  

In January 2010, the appellant presented testimony before 
the undersigned Acting Veterans Law Judge (VLJ).  

In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) reversed a Board decision that 
denied service connection for disabilities claimed as a 
result of exposure to herbicide agents.  Haas v. Nicholson, 
20 Vet. App. 257 (2006).  That decision was reversed by the 
United States Court of Appeals for the Federal Circuit, and 
the Secretary of VA in response imposed a Stay involving 
claims based upon herbicide exposure in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Stay has 
since been lifted.  Chairman's Memorandum No. 01-09-03 
(January 22, 2009).  Thus, the Board can now take action on 
the appellant's claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was not in receipt of 
VA compensation benefits.

2.  The Veteran died in January 2004; the Certificate of 
Death listed the cause of the Veteran's death to be small 
cell lung carcinoma.  

3.  Prior to his death, the Veteran submitted a letter 
stating that he was on leave and traveled through Vietnam on 
his return to the CONUS.  The appellant has indicated that 
her husband was on leave, left his ship off the territorial 
waters of Vietnam, traveled through Ton Son Nhut Air Base 
(Vietnam), and returned to the United States for his 
father's funeral.  

4.  The evidence shows that the Veteran did go on leave for 
thirty days while he was stationed aboard the USS 
Independence.

5.  The Board finds that the Veteran served within Vietnam 
as defined by VA for the purposes of determining presumptive 
exposure to Agent Orange.

6.  The medical evidence of record does show that the 
Veteran's carcinoma was related to or caused by military 
service or due to exposure to chemical dioxins.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a 
disability incurred in or aggravated by service, or which 
may be presumed service connected, did proximately cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
service connection for the cause of the Veteran's death, 
which constitutes a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duties to notify and 
assist is necessary.

The appellant has come before the VA asking that service 
connection be granted for the cause of her husband's death.  
The record indicates that the appellant's husband served in 
the US Navy aboard the USS Independence.  The appellant has 
claimed that during her husband's service, he would leave 
the USS Independence and ferry bodies from the ship to Ton 
Son Nhut Air Base in the Republic of Vietnam.  She has 
further stated that towards the end of his deployment in the 
waters offshore of Vietnam, the Veteran left the USS 
Independence and returned to CONUS in order to attend the 
funeral of his father.  As such, she has maintained that 
when the Veteran ferried bodies to Ton Son Nhut and also 
when he left for his father's funeral, the Veteran actually 
set foot in Vietnam.  As such, he was exposed to chemical 
dioxins.  She believes that this exposure may also have led 
to the development of the Veteran's lung carcinoma.  She 
thus asks for VA benefits.

The appellant contends that as a result of her husband's 
service in the Republic of Vietnam, he was exposed to 
chemical dioxins which, in turn, resulted in the development 
of cancer her husband eventually died therefrom.  The RO has 
denied her claim and she has appealed to the Board for 
review.

The Veteran died in January 2004.  Per the Certificate of 
Death, the Veteran passed away as a result of small cell 
lung cancer.  No other illnesses, diseases, or disabilities 
were listed or suggested.  An autopsy was not performed.  
Again the Board notes that at the time of his death, the 
Veteran was not service connected for any disability, 
disease, or disorder.  He was not receiving any other 
benefits such as a pension.  At the time of his death, the 
Veteran did have a claim before the VA involving entitlement 
to service connection for lung cancer claimed as being due 
to exposure to herbicides.  

In support her claim, the appellant proffered copies of the 
Veteran's service personnel file, which included write-ups 
of his awards and decorations.  She testified that towards 
the end of her husband's deployment to the waters off the 
shores of Vietnam, her husband's father passed away.  The 
Veteran then requested leave in order to attend the funeral.  
She reports that he disembarked the USS Independence, landed 
at Ton Son Nhut Air Base, in Vietnam, and then left Ton Son 
Nhut Air Base for CONUS.  It has been claimed that this 
occurred in November to December 1968 time period.  

A review of the service records suggest that the Veteran 
did, in fact, go on thirty days of leave in November and 
December 1968.  The service records do not show where the 
Veteran went on leave but it is not unreasonable to assume 
that the appellant returned to CONUS via Ton Son Nhut Air 
Base while on leave.  It is further pointed out that prior 
to the Veteran's death, he told his accredited 
representative that he flew back to CONUS on a transport 
plane that stopped in CONUS three times prior to his final 
disembarkation.  The Veteran, again through his 
representative, stated that the plane left from Vietnam.  

Also submitted in support of the appellant's claim are the 
Veteran's treatment records, which reflect treatment and 
care for lung cancer prior to his death.  It is noted that 
none of the treatment records etiologically link the 
Veteran's cancer with exposure to chemical dioxins or to the 
Veteran's service in the US Navy.

The surviving spouse of a Veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  
The death of the Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to 
cause death; that they combined to cause death; or that they 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c)(1) (2009).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. § 
3.312(c)(2) (2009).

The standards and criteria for determining whether or not a 
disability from which a Veteran has died is service 
connected are the same standards and criteria employed for 
determining whether a disability is service connected 
generally, i.e., while the Veteran is still alive.  38 
U.S.C.A. § 1310 (West 2002).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary 
cause of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected 
condition may be found to be a 
contributory cause of death where that 
condition has had a "material influence 
in accelerating death" because it 
"affected a vital organ and was of 
itself progressive or debilitating [in] 
nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2009).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between 
the current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(d) (2009); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009).  The Court has 
held that when aggravation of a Veteran's nonservice- 
connected disability is proximately due to or the result of 
a service-connected disease or injury, it too shall be 
service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition to these provisions, a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a 
disease listed in 38 C.F.R. § 3.309(e) (2009), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2009).  If a Veteran was exposed 
to Agent Orange during active military, naval, or air 
service, certain specified diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) 
(2009) are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e) (2009).  The list of 
diseases includes: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory (lung) cancers, and soft-tissue sarcoma.  See 38 
C.F.R. § 3.309(e) (2009).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he or she served in the Republic of 
Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6) (2009).  The service 
records along with the statements provided by the appellant 
prior to his death, and the testimony given by the appellant 
in conjunction with this claim, insinuate and strongly 
suggest that the appellant did actually step foot in Vietnam 
after he left the USS Independence on leave to attend his 
father's funeral in the states.  

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The 
appellant's statements that she has proffered during the 
course of this appeal have not been contradictory.  
Moreover, her statements are consistent with the statements 
provided to the VA by her husband prior to his death and 
they are at least, in part, substantiated by the Veteran's 
leave records.  The Board finds that the appellant's written 
and testimonial evidence is credible, probative, and it adds 
weight to the overall claim.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-156 (1996).  That is, the Board finds 
that the appellant's husband set foot in Vietnam where he 
may have been exposed to chemical dioxins - even if said 
exposure was minimal.  

Second, the Veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) (2009).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  The 
availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In this instance, the Veteran has been diagnosed as 
suffering from small cell carcinoma of the lung.  A review 
of 38 C.F.R. § 3.309(e) (2009) indicates that respiratory 
cancer - cancer of the lung -is a disease, disability, or 
condition for which the presumption applies.  Hence, service 
connection for the cause of the Veteran's death is 
warranted.  38 C.F.R. §§ 3.102, 3.309, 3.312 (2009).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


